CONSENT AND EIGHTH AMENDMENT TO LOAN AGREEMENT

THIS CONSENT AND EIGHTH AMENDMENT TO LOAN AGREEMENT (this “Consent and
Amendment”) is made and entered into effective as of April 30, 2012, by and
between AMERICAN ELECTRIC TECHNOLOGIES, INC., a Florida corporation
(“Borrower”), and JPMORGAN CHASE BANK, N.A., a national association (“Lender”).
Capitalized terms used herein that are not otherwise defined shall have the
meaning assigned to such terms in the Loan Agreement (hereinafter defined).

R E C I T A L S:

WHEREAS, Borrower and Lender entered into a Letter Loan Agreement dated
October 31, 2007 (which as the same may have been or may hereafter be amended
from time to time is herein called the “Loan Agreement”); and

WHEREAS, Borrower has entered into a Securities Purchase Agreement dated
April 13, 2012 (the “SPA”) with JCH Crenshaw Holdings, LLC (“Crenshaw”) pursuant
to which the Borrower will issue and sell to Crenshaw certain shares of the
Borrower’s Series A Preferred Stock (the “Preferred Stock”) and certain warrants
to purchase shares of the Borrower’s common stock (the “Warrants”);

WHEREAS, under the SPA and the other documents related thereto, Borrower has
agreed to pay certain dividends to Crenshaw as the holder of the Preferred
Stock;

WHEREAS, Borrower has requested Lender consent to the transactions contemplated
by the SPA and the payment of dividends to Crenshaw in accordance with
Borrower’s Articles of Amendment of Articles of Restatement of Articles of
Incorporation dated as of April 13, 2012 (“Borrower’s Articles”); and

WHEREAS, Lender has agreed to consent to the SPA, the issuance and sale of the
Preferred Stock and Warrant and the payment to Crenshaw of the dividends
required under the Borrower’s Articles, subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Loan Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

A G R E E M E N T:

1. Consent and Amendment. (a) Provided that (i) issuance and sale to Crenshaw of
the Preferred Stock and Warrants and (ii) the payment of dividends to Crenshaw
for its Preferred Stock is consummated in accordance with the terms of the SPA
and the Borrower’s Articles, the Lender hereby consents to the SPA and the
Borrower’s Articles and waives any Default or Event of Default under the Credit
Agreement occurring as a result thereof. Further, Section 7(e) of the Loan
Agreement which limits dividends and redemptions is hereby amended for the
limited purpose of allowing the dividends payable to Crenshaw and the redemption
of the Preferred Stock, each as set forth in Borrower’s Articles.

 

SEVENTH AMENDMENT – Page 1



--------------------------------------------------------------------------------

(b) This consent and amendment is limited solely to the extent provided herein
and will not have any applicability to any other obligation of the Borrower.
This Consent and Amendment will not be deemed to create any course of dealing or
precedent for future consents, amendments or waivers nor shall it be construed
to be a consent or amendment, except as specifically provided in this Section 1,
of any term, condition or provision of the Credit Agreement. The Borrower, by
its execution hereof, hereby acknowledges that it has conducted its own due
diligence in regard to the SPA and that it has not relied on the Lender in any
way in regard thereto. Specifically, the Lender has not provided any information
about the SPA or Crenshaw or otherwise undertaken to assist or advise the
Borrower in any way in regard thereto. The Borrower agrees to provide to the
Lender copies of the final, executed SPA, the Warrants, the Borrower’s Articles
and any other documents related thereof and agrees to indicate to the Lender any
substantial changes thereto from the drafts provided to Lender previously.
Should the SPA, the terms of the Warrants, the Borrower’s Articles change in any
material respect, the Lender reserves the right to rescind this Consent and
Amendment by written notice to the Borrower.

2. Conditions of Effectiveness. This Consent and Amendment shall become
effective when, and only when, Lender shall have received counterparts of this
Consent and Amendment executed by Borrower and Section 1 hereof shall become
effective when, and only when, Lender shall have additionally received any and
all other documentation as Lender may reasonably require.

3. Representations and Warranties of Borrower. Borrower represents and warrants
as follows:

(a) Borrower is duly authorized and empowered to execute, deliver and perform
this Consent and Amendment and all other instruments referred to or mentioned
herein to which it is a party, and all action on its part requisite for the due
execution, delivery and the performance of this Amendment has been duly and
effectively taken. This Consent and Amendment, when executed and delivered, will
constitute valid and binding obligations of Borrower enforceable in accordance
with its terms. This Amendment does not violate any provisions of Borrower’s
Articles of Incorporation, By-Laws, or any contract, agreement, law or
regulation to which Borrower is subject, and does not require the consent or
approval of any regulatory authority or governmental body of the United States
or any state.

(b) The representations and warranties made by Borrower in the Loan Agreement
are true and correct as of the date of this Amendment.

(c) No event has occurred and is continuing which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both.

4. Reference to and Effect on the Loan Documents.

(a) Upon the effectiveness of Section 1 hereof, on and after the date hereof,
each reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference in the Loan Documents shall
mean and be a reference to the Loan Agreement as amended hereby.

 

SEVENTH AMENDMENT – Page 2



--------------------------------------------------------------------------------

(b) Except as specifically amended above, the Loan Agreement and the Note(s),
and all other instruments securing or guaranteeing Borrower’s obligations to
Lender (collectively, the “Loan Documents”) shall remain in full force and
effect and are hereby ratified and confirmed. Without limiting the generality of
the foregoing, the Loan Documents and all collateral described therein do and
shall continue to secure the payment of all obligations of Borrower under the
Loan Agreement and the Note(s), as amended hereby, and under the other Loan
Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.

5. Costs and Expenses. Borrower agrees to pay on demand all costs and expenses
of Lender in connection with the preparation, reproduction, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including the reasonable fees and out-of-pocket expenses of
counsel for Lender. In addition, Borrower shall pay any and all fees payable or
determined to be payable in connection with the execution and delivery, filing
or recording of this Consent and Amendment and the other instruments and
documents to be delivered hereunder, and agrees to save Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such fees.

6. Execution in Counterparts. This Consent and Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

8. Facsimile Documents and Signatures. For purposes of negotiating and
finalizing this Amendment, if this document or any document executed in
connection with it is transmitted by facsimile machine, it shall be treated for
all purposes as an original document. Additionally, the signature of any party
on this document transmitted by way of a facsimile machine shall be considered
for all purposes as an original signature. Any such faxed document shall be
considered to have the same binding legal effect as an original document. At the
request of any party, any faxed document shall be re-executed by each signatory
party in an original form.

9. Joinder of Guarantor. M & I Electric Industries, Inc. and American Access
Technologies, Inc., Guarantor as defined in the Loan Agreement, join in the
execution of this Consent and Amendment to evidence Guarantor’s consent to the
terms hereof, to confirm Guarantor’s continuing obligations under the terms of
the Guaranty Agreement, and to acknowledge that without such consent and
confirmation, Lender would not enter into this Amendment or otherwise consent to
the terms hereof. Additionally, Guarantor represents to Lender that Guarantor is
duly authorized and empowered to execute, deliver and perform this

 

SEVENTH AMENDMENT – Page 3



--------------------------------------------------------------------------------

Amendment, and all action on its part requisite for the due execution, delivery
and the performance of this Amendment has been duly and effectively taken. This
Amendment, when executed and delivered, will constitute valid and binding
obligations of Guarantor enforceable in accordance with its terms.

10. Final Agreement. THIS WRITTEN CONSENT AND AMENDMENT OF LOAN AGREEMENT
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed in multiple counterparts, each of which is an original instrument for
all purposes, all as of the day and year first above written.

[Signature page follows.]

 

SEVENTH AMENDMENT – Page 4



--------------------------------------------------------------------------------

BORROWER: AMERICAN ELECTRIC TECHNOLOGIES, INC. By:  

/s/ Charles Dauber

  Charles Dauber,   Chief Executive Officer LENDER: JPMORGAN CHASE BANK, N.A.
By:  

/s/ Robert Morgan

  Robert Morgan,   Vice President

 

GUARANTOR: M & I ELECTRIC INDUSTRIES, INC. By:  

/s/ Charles Dauber

  Charles Dauber,   Chief Executive Officer AMERICAN ACCESS TECHNOLOGIES, INC.
By:  

/s/ Charles Dauber

  Charles Dauber,   Chief Executive Officer

 

SEVENTH AMENDMENT – Page 5